UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 5, 2012 PUBLIC STORAGE (Exact Name of Registrant as Specified in its Charter) Maryland 001-33519 95-3551121 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 701 Western Avenue, Glendale, California 91201-2349 (Address of Principal Executive Offices) (Zip Code) (818) 244-8080 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencements communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On March 5, 2012, Public Storage issued a press release to announce that it is calling for redemption all outstanding depositary shares representing interests in its 6.625% Cumulative Preferred Shares, SeriesM (NYSE:PSAPrM) on April 11, 2012 at $25 per depositary share plus accrued dividends from April 1, 2012 through the date of redemption.The aggregate redemption amount, before payment of accrued dividends, to be paid to all holders of the depositary shares is $476,633,825. A copy of the press release is filed as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01Financial Statements and Exhibits (c) Exhibits The following exhibit is being filed with this Report: Exhibit 99.1—Press Release dated March 5, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:March 5, 2012 PUBLIC STORAGE By: /s/ Stephanie Heim Stephanie Heim Vice President
